Citation Nr: 1734831	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  10-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.

2.  Entitlement to an initial rating in excess of 30 percent for multiple sclerosis from April 1, 2008.

3.  Entitlement to a disability rating in excess of 20 percent for left upper extremity neurological deficit, multiple sclerosis, as of September 27, 2013.

4.  Entitlement to a disability rating in excess of 20 percent for right upper extremity neurological deficit, multiple sclerosis, as of September 27, 2013.

5.  Entitlement to a disability rating in excess of 20 percent for left lower extremity neurological deficit, multiple sclerosis, as of September 27, 2013.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to March 2008. 

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection and a 10 percent rating for a right shoulder strain and a 30 percent rating for multiple sclerosis, both effective April 1, 2008 (the day following the Veteran's separation from active service). 

A December 2013 rating decision terminated the 30 percent rating for multiple sclerosis and assigned the following separate compensable ratings as residuals of such: 20 percent for left upper extremity neurological deficit; 20 percent for right upper extremity neurological deficit (major); and 20 percent for left lower extremity neurological deficit, all effective September 27, 2013.  The Veteran has not expressed satisfaction with the ratings assigned.  AB v. Brown, 6 Vet. App. 35   (1993). 

The Veteran was scheduled to present testimony at a local VA office before a Veterans Law Judge in May 2014 but failed to report to the hearing. 

The Board remanded this matter in July 2014 and again in April 2016. 

In a July 2017 statement, the Veteran asked for a six month extension of time to submit additional evidence.  The Board finds that his motion should be deferred at this time as this matter is currently being remanded for additional evidentiary development.  Should he require additional time to submit evidence once the matter returns to the Board, his motion may be revisited or renewed at that time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran further action is required.


REMAND

The Board has conducted a further review of this matter, but finds that an additional remand is needed.  

The Board last remanded this appeal in April 2016.  The Board explained that the Veteran failed to report to the last VA examination scheduled, but this was because the notification letter was not sent to his latest address of record.  Accordingly, the Board remanded the appeal to afford the Veteran a new opportunity for the scheduling of a VA examination.

Upon remand, a VA examination for multiple sclerosis was conducted in June 2016.  An additional examination was scheduled for March 2017, but the Veteran refused the examination at that time.  According to the scheduling facility, he refused the examination "due to a medical issue."  The RO then issued a supplemental statement of the case (SSOC) in June 2016 denying the appeal on the basis of the Veteran's failure to report to the VA examination.  

One month later, in July 2017, the Veteran explained the underlying circumstances of his refusal to attend the examination.  He wrote that he had to refuse the VA examination on his doctor's advice because he had undergone an incapacitating treatment for his multiple sclerosis, which compromised his immune system.  In support, he submitted a statement from this doctor.  She explained that his medication "wipes out a person's immune system," so she "advised [the Veteran] to stay away from places where people congregate, including hospitals."  She went on to clarify that "he was house bound for 2 weeks after his infusion to be on the safe side."  

The Board notes that the Veteran's VA examination was scheduled during the 2-week housebound period prescribed by this doctor.  Thus, the Veteran had good cause for refusing the VA examination.  

The Veteran, in his July 2017 statement, went on to ask that the VA examination be rescheduled.  The Board agrees that the VA examination should be rescheduled.  Moreover, even though a VA examination was last conducted in June 2016, the July 2017 doctor's letter indicates a possible change in the Veteran's disability as it mentions that they had recently decided to pursue a different course of treatment after failing other types of medication.  Thus, the Board finds that a comprehensive VA examination should be arranged.  

The Veteran should also be given the opportunity to obtain any further private treatment records for review or request VA to obtain them on his behalf.  Any further VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain records from all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records.  The request should include non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the above development has been completed, arrange for the Veteran to undergo a VA examination by a qualified examiner.  Additional examinations by a specialist(s) should be conducted if necessary. 

The entire claims file must be made available to the examiner(s) for review, and all necessary tests and studies should be accomplished (with all findings made available to the examiner(s) prior to the completion of the report).

The examiner(s) should describe the existence and extent and severity, as appropriate, of all current manifestations of the Veteran's multiple sclerosis.  The examiner(s) should also address whether any prior manifestations of the Veteran's multiple sclerosis have since resolved.  

For each identified impairment, the examiner should indicate whether such constitutes a separately related disability; provide an assessment of the severity of the impairment; and, to the extent possible, provide information as to the date of onset of the impairment (and the date the disability resolved, if applicable). 

In particular, the examiner(s) should describe all motor, sensory, neurologic, or vision impairment and any genitourinary symptomatology, to include bowel, bladder, kidney, or erectile dysfunction.  The examiner(s) should also discuss the Veteran's complaints of weakness and should diagnose any associated disability. 

Where applicable, the examiner is also asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

The examiner should articulate the reasoning underpinning all medical conclusions.  That is, (1) identify what facts and information support those conclusions, and (2) explain how that evidence justifies the conclusions.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




